           Case 2:19-mj-00761-DJA Document 37 Filed 10/16/19 Page 1 of 3




 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     KATHERINE A. TANAKA
 3   Assistant Federal Public Defender
     Nevada State Bar No. 14655
 4   411 E. Bonneville, Ste. 250
     Las Vegas, Nevada 89101
 5   (702) 388-6577/Phone
     (702) 388-6261/Fax
 6   Katherine_Tanaka@fd.org

 7   Attorney for Edna Mercedes Martinez-Contreras

 8
                                UNITED STATES DISTRICT COURT
 9
                                     DISTRICT OF NEVADA
10
11   UNITED STATES OF AMERICA,                          Case No. 2:19-mj-00761-DJA-2

12                 Plaintiff,                           STIPULATION TO WAIVE
                                                        PRELIMINARY HEARING
13          v.

14   EDNA MERCEDES MARTINEZ-
     CONTRERAS,
15
                   Defendant.
16
17
            IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.
18
     Trutanich, United States Attorney, and Steven W. Myhre, Assistant United States Attorney,
19
     counsel for the United States of America, and Rene L. Valladares, Federal Public Defender,
20
     and Katherine A. Tanaka, Assistant Federal Public Defender, counsel for Edna Mercedes
21
     Martinez-Contreras, that the Preliminary Hearing currently scheduled on October 18, 2019 at
22
     4:00 pm, be waived.
23
24
25
26
         Case 2:19-mj-00761-DJA Document 37 Filed 10/16/19 Page 2 of 3




 1        DATED this 16th day of October, 2019.
 2
 3   RENE L. VALLADARES                           NICHOLAS A. TRUTANICH
     Federal Public Defender                      United States Attorney
 4
 5      /s/ Katherine A. Tanaka                      /s/ Steven W. Myhre
     By_____________________________              By_____________________________
 6   KATHERINE A. TANAKA                          STEVEN W. MYHRE
     Assistant Federal Public Defender            Assistant United States Attorney
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                  2
           Case 2:19-mj-00761-DJA Document 37 Filed 10/16/19 Page 3 of 3




 1                              UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                           Case No. 2:19-mj-00761-DJA-2
 4
                   Plaintiff,                            ORDER
 5
            v.
 6
     EDNA MERCEDES MARTINEZ-
 7   CONTRERAS,

 8                 Defendant.

 9
10
            Based on the Stipulation of counsel and good cause appearing,
11
            IT IS THEREFORE ORDERED that the Preliminary Hearing currently scheduled on
12
     October 18, 2019 at the hour of 4:00 p.m., be waived.
13
                       18 day of October, 2019.
            DATED this ____
14
15
16                                               UNITED STATES MAGISTRATE JUDGE
17
18
19
20
21
22
23
24
25
26
                                                    3
